                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:15-cr-1-SPC-MRM

DANIEL EDWARD PALMER


                                        ORDER1

       Before the Court is pro se Defendant Edward Palmer’s Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) and supporting

documents. (Doc. 118; Doc. 119; Doc. 125; Doc. 126). The Government opposes

the motion (Doc. 127), to which Defendant has replied (Doc. 133).                     After

considering the record, parties’ arguments, and applicable law, the Court

denies the motion.

       Defendant is forty-three years old and incarcerated at Coleman Low FCI

for distributing child pornography. (Doc. 114). He has served about one-third

of his 180-month sentence and has another six years left. (Doc. 127 at 2). But

Defendant wants out now because of the COVID-19 pandemic. He thus moves

for immediate compassionate release under 18 U.S.C. § 3582(c)(1)(A).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      A district court “may not modify a term of imprisonment once it has been

imposed except” under limited circumstances. 18 U.S.C. § 3582(c); United

States v. Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015). One circumstance is

known as compassionate release, which is available “in any case” where:

      [T]he court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of [thirty] days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may reduce
      the term of imprisonment . . . after considering the factors set forth
      in section 3353(a) to the extent that they are applicable, if it finds
      that . . . extraordinary and compelling reasons warrant such a
      reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i). A defendant seeking compassionate release must

prove that a sentence reduction is warranted. See United States v. Jackson,

No. 3:16-cr-104-J-32JRK3, 2020 WL 3962275, at *1 (M.D. Fla. July 13, 2020).

Here, Defendant does not meet his burden for three reasons: (1) he has shown

no extraordinary and compelling reason for a sentence reduction; (2) he

remains a danger to the community’s safety; and (3) the § 3553(a) factors weigh

against his release.2

      For “extraordinary and compelling reasons,” Defendant says he suffers

from hypertension that makes him more susceptible to COVID-19. (Doc. 118



2The parties disagree whether Defendant has fully exhausted his administrative remedies.
The Court assumes, without deciding, that he has done so because the motion has no
substantive merit.




                                           2
at 4-5). Even accepting Defendant’s representation as true, that is not enough.

He is correct that hypertension can possibly make him more likely to get

severely ill from COVID-19. See People With Certain Medical Conditions,

Centers        for       Disease           Control      and         Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Apr. 30, 2021). But hypertension is

common in the United States, and Defendant’s medical records show he is

being treated for it. See United States v. Jackson, No. 20-12748, 2021 WL

1400937, at *3 (11th Cir. Apr. 14, 2021) (“As the risk [of becoming severely ill

from COVID-19] is only potentially higher [for someone with high blood

pressure], we cannot conclude that the district court abused its discretion in

denying [the defendant’s] motion.”); United States v. Harris, 989 F.3d 908, 912

(11th Cir. 2021) (affirming denial of compassionate release where medical

conditions only possibly increased a defendant’s risk of COVID-19). Also,

several factors offset Defendant’s health condition: (1) Defendant has

contracted the virus and successfully underwent treatment in prison; (2)

Defendant initially refused the COVID-19 vaccination (Doc. 127-1); and (3) the

BOP has undertaken extensive efforts to control the spread of the virus within

its facilities. Taken together, the record does not show that Defendant suffers

from a serious medical condition that substantially diminishes his ability to

provide self-care in prison and that he is not expected to recover. U.S.S.G. §




                                       3
1B1.13, cmt. 1(A)(ii).   Showing no extraordinary and compelling reason,

compassionate release is not warranted.

      Even had Defendant shown an extraordinary and compelling reason, the

Court still finds him a danger to the community per U.S.S.G. § 1B1.13(2), and

the § 3553(a) sentencing factors weigh against his compassionate release.

Defendant committed a serious crime. He is in prison because he possessed

over 29,250 images of child pornography, including hundreds of videos. (Doc.

81 at 23). His contraband involved sadistic and masochistic conduct against

children, some as young as two or three years old. (Doc. 81 at 21-22). And he

used peer-to-peer file sharing for years to distribute child pornography to

others like him. Defendant simply victimized children and continued to do so

every time he watched and distributed the images.

      That’s not all. If the Court released Defendant early, he would avoid

nearly two-thirds of his 180-month sentence. Allowing Defendant to avoid

serving such a substantial part of his sentence would fail to reflect the

seriousness of the offense, promote respect for the law, provide just

punishment, or afford adequate deterrence. 18 U.S.C. § 3553(a)(2). The Court

remains convinced a sentence of 180 months is not greater than necessary to

achieve the goals of sentencing.

      Accordingly, it is now

      ORDERED:




                                     4
     Defendant Edward Palmer’s Motion for Compassionate Release under

18 U.S.C. § 3582(c)(1)(A) (Doc. 118) is DENIED.

     DONE AND ORDERED in Fort Myers, Florida on May 3, 2021.




Copies: Counsel of Record




                                     5
